Citation Nr: 0615678	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for residuals of a 
right knee injury.  

3.  Entitlement to service connection for bronchitis, claimed 
as a residual of tobacco use in service.  

4.  Entitlement to a compensable disability evaluation for 
postoperative bilateral inguinal hernias, based upon the 
initial grant of service connection.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain with degenerative changes, 
based upon the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1981 
to August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002, rating decision of the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO) that, inter alia, denied the veteran's 
claims of entitlement to service connection for multiple 
sclerosis, entitlement to service connection for bronchitis 
as a residual of in-service tobacco use, and entitlement to 
service connection for residuals of a right knee injury.  In 
the same decision, service connection was granted for 
lumbosacral strain with degenerative changes, and assigned a 
10 percent disability rating, and for residuals of a 
postoperative bilateral inguinal hernia, and assigned a 0 
percent disability rating.  The veteran perfected an appeal 
as to the foregoing denials of service connection, and to the 
disability ratings assigned for lumbosacral strain and for 
inguinal hernias.  

In September 2005, the veteran appeared and testified at a 
personal hearing conducted at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.  The case is now ready for 
appellate review.  

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues 
considered herein on appeal have been obtained, and VA has 
satisfied the duty to notify the appellant of the law and 
regulations applicable to his claims and the evidence 
necessary to substantiate his claims.

2.  There are no current residuals of a right knee injury 
that could be characterized as a disability.  

3.  In September 2001, the veteran filed a claim of 
entitlement to service connection for residuals of tobacco 
smoking.  Bronchitis has been diagnosed as a residuary of 
tobacco smoking.  

4.  The veteran's service-connected bilateral postoperative 
inguinal hernias are manifested by well-healed nontender 
surgical scars with no recurrence of hernias, and without 
evidence of reducible hernia or hernia without true 
protrusion or related genitourinary symptoms.

5.  The veteran's service-connected lumbosacral strain with 
degenerative changes is manifested by subjective complaints 
of low back pain on motion, no more than slight limitation of 
motion including a 10 degree loss of range of flexion motion 
due to pain, and x-ray evidence of degenerative disc disease.  
Forward flexion of the thoracolumbar spine is shown to be 
greater than 60 degrees, and the combined range of motion of 
the thoracolumbar spine is shown to be greater than 120 
degrees, even when taking into consideration loss of motion 
due to pain.  The objective medical evidence does not 
demonstrate muscle spasm, including on extreme forward 
bending, unilateral loss of lateral spine motion in the 
standing position, severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, abnormal mobility on forced motion, guarding, 
localized tenderness, or neurological symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
residuals of a right knee injury have not been met.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).

2.  There is no legal entitlement under the law to establish 
service connection for bronchitis on the basis that it 
resulted from nicotine dependence or use of tobacco products 
during service.  38 U.S.C.A. §§ 1110, 1103, 1137 (West 2002); 
38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309 (2005).

3.  The criteria for a compensable rating for postoperative 
bilateral inguinal hernias have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.114, Diagnostic Code 7338 (2005).

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected lumbosacral strain with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to 
September 26, 2003) and Diagnostic Codes 5237, 5243 
(effective on September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
right knee injury and bronchitis as a residual or in-service 
tobacco use, as well as increased disability ratings for 
service-connected lumbosacral strain with degenerative 
changes and service-connected residuals of a postoperative 
bilateral inguinal hernia.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze each of the appellant's claims.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met as to the issues considered in this 
decision.  In this regard, the Board notes that in 
correspondence dated in March 2002, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

Further, the RO provided the veteran with a copy of the April 
2002 rating decision and December 2003 statement of the case, 
which included a discussion of the facts of the claims, 
notification of the basis of the decisions, and a summary of 
the evidence used to reach that decisions.  The December 2003 
statement of the case provided the veteran with notice of all 
the laws and regulations pertinent to his claim and those 
pertinent to the implementation of the VCAA.  With respect to 
the increased rating issues, the statement of the case 
included all of the schedular rating codes that are pertinent 
to the hernia and back disabilities at issue.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In this 
appeal, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice provided to the veteran in July 2002 was given 
prior to the first AOJ adjudication, but may not have 
provided notice of every regulation pertinent to the 
veteran's claim.  Notwithstanding, since that time, proper 
notice was provided by the AOJ in the statement of the case 
prior to the transfer and certification of the veteran's case 
to the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.

The Board also notes that the March 2002 VCAA notice did not 
contain a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  Although the letter 
did not contain the exact language of the regulation, the 
notice that was conveyed to the veteran in that letter can be 
considered satisfactory since it properly conveyed to the 
veteran the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, No. 05-7157 (Fed. Cir. April 5, 2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision and 
statement of the case asked the veteran for all the 
information and evidence necessary to substantiate his 
claims; that is, evidence of the type that should be 
considered by VA in assessing his claims.  A generalized 
request in the initial VCAA notice for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the initial notice 
did not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

Additionally, the veteran was afforded a pertinent VA general 
medical examination in March 2002 that resulted in a very 
thorough report reflecting the status of the veteran's right 
knee and lungs, as well as a detailed picture of the 
pathology associated with the veteran's service-connected 
hernia and low back disabilities.  The requirements of the 
VCAA have been substantially met by the RO.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  VA has satisfied its duties to inform and assist the 
veteran in this case.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to service connection 
and entitlement to increased ratings.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision holding that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
in the context of the March 2002 VCAA letter and the December 
2003 statement of the case, the appellant was provided with 
notice of not only what type of information and evidence was 
needed to substantiate his claims for service connection, but 
he was also provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the award of service connection as currently on 
appeal.  In other words, the March 2002 letter provided the 
veteran with the effective date information and the statement 
of the case provided the full rating schedule for his hernia 
and low back disabilities.  Although this information was not 
provided in the context of a single document, given that it 
was provided to the veteran prior to the Board's review of 
the claim, the Board finds that the requirements outlined in 
Dingess/Hartman have been substantially met.  See Mayfield, 
supra.  Accordingly, the Board will proceed with appellate 
review.

Analysis

Service Connection for Residuals of a Right Knee Injury

The veteran contends that he injured his right knee during 
his period of service that caused a permanent disability that 
he experiences to this day.  Having carefully considered 
these contentions in light of the record and applicable law, 
the Board must deny the claim.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Generally, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The appellant has contended that he currently has a right 
knee disability and that it is related to his period of 
active service.  Service connection may be granted if the 
evidence establishes that a claim disability is related to 
service.  Applying the Hickson analysis, the initial question 
is whether there is evidence of the current claimed residuals 
of a right knee injury.  The Board finds that the 
preponderance of the evidence is against the current 
existence of the claimed right knee disability and that the 
Hickson element (1) has therefore not been satisfied as to 
this claim.

The appellant asserts that he has a current right knee 
disability.  A lay person, however, such as the appellant, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has a right knee 
disability.  He underwent a general VA medical examination in 
March 2002 for the express purpose of making a determination 
of whether the veteran had several claimed disorders, 
including a right knee disability, and if so, whether any of 
the disorders claimed were related to service.  In the report 
of the examination, it was noted that the veteran's claims 
folder was available and was reviewed at the time of the 
examination.  

It was further noted in the report of the examination that 
the veteran complained of right knee pain that was increased 
by cold weather.  It was noted, by history, that sometime in 
1986 the veteran hurt the knee when he was playing tennis, 
and that this was treated with physical therapy and exercises 
for a few months.  The veteran reported that since then it 
flared up only if he stopped doing his exercise.  The veteran 
was said to work out at least two days a week, which was said 
to help.  The veteran indicated that he was not taking any 
medication.  

Upon examination of the right knee, carriage, posture, and 
gait were normal.  The right leg circumference was 41.5 
centimeters compared with 40.5 centimeters for the left.  
Ligaments were stable on valgus and varus stress.  Lachman 
and drawer signs were negative.  Range of motion was 0 to 140 
degrees, extension to flexion.  There were no verbal 
complaints of pain on active and passive motion.  Strength 
was within normal limits.  Following examination, the 
pertinent diagnosis for the right knee was status post strain 
with no limitation of motion and a normal right knee on x-
rays.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for a right knee disability, where, as in the 
present case, the preponderance of the evidence does not 
demonstrate that the appellant currently has the claimed 
disability.  The criteria for a valid claim for the right 
knee disability at issue, therefore, have not been met in 
this case.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer at 225.  The Board is 
sympathetic to the appellant's assertions that he currently 
has the claimed disability, but again, he is not qualified to 
render a medical opinion and his statements cannot serve as 
competent medical evidence of a current diagnosis of the 
disorder at issue.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has the claimed right knee disorder.  
Clearly, the preponderance of the evidence is against the 
claim as to this issue.  Thus, the Board concludes that the 
appellant's claim for service connection for residuals of a 
right knee injury must be denied.

Bronchitis as Due to Tobacco Use

The veteran alleges that he started smoking tobacco in the 
military, and even though he has recently been able to quit, 
his in-service smoking led to his development of permanent 
bronchitis.  At his hearing before the Board, he stated that 
the military did very little to assist in quitting smoking, 
and actually seemed to encourage the habit.  The veteran 
contends that service connection should be granted on that 
basis.  

Upon VA examination in March 2002, the veteran gave a smoking 
history of one-and-a-half packs of cigarettes a day, having 
started in basic training, and finally quitting in June 2001.  
He reported coughing on and off.  Following examination, the 
diagnosis with respect to smoking was "shortness of breath; 
bronchitis; airflow limitation; mild diffuse interstitial 
prominence consistent with long-term smoking.  

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C.A. § 
1103, which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  By its terms, 38 U.S.C.A. § 1103 
is applicable only to claims filed after June 9, 1998.  See 
also 38 C.F.R. § 3.300 (2005). 

Because the veteran's claim for residuals of tobacco smoking 
was in September 2001, the statute applies in his case, and 
prior VA General Counsel opinions permitting service 
connection based on tobacco use during service do not apply.  

Given the veteran's contentions, his claim of service 
connection for bronchitis as a residual of tobacco use is 
prohibited as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).. See also 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2005); see also Kane v. Principi, 
17 Vet. App. 97, 193 (2003).

Increased Disability Ratings - General Rating Considerations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2005).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The rule is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2005).

Compensable Rating for Postoperative Bilateral Inguinal 
Hernias

The veteran has argued that a compensable disability 
evaluation is warranted for his postoperative bilateral 
inguinal hernias.  He said at his hearing before the Board 
that he had not felt right since his hernia repairs.  He 
stated that he felt pressure particularly on the right side 
that actually becomes a strain, and that he experienced 
blockage and sometimes pain when he had sex.  

The Rating Schedule provides compensable ratings for the 
residuals of an inguinal hernia when there is evidence of 
postoperative recurrent, readily reducible hernias that are 
well-supported by a truss or a belt (10 percent), small, 
postoperative, recurrent or unoperated irremediable hernias 
which are not well-supported by a truss or not readily 
reducible (30 percent), or large, postoperative, recurrent 
hernias which are not well-supported under ordinary 
conditions and not readily reducible when considered 
inoperable (60 percent).  38 C.F.R. § 4.114, Diagnostic Code 
7338 (2005).  Small, reducible hernias or hernias without 
true protrusion are not compensable.  When there is bilateral 
involvement and the second hernia is also compensable, 10 
percent is added to the evaluation for the less severe 
compensable hernia.  Id.

In this case, service medical records show the veteran 
underwent left inguinal hernia repair in November 1980, and 
right inguinal hernia repair in 1981 and again in 1994.  

Upon VA examination in March 2002, the veteran reported the 
foregoing history and indicated that these hernias had not 
recurred.  Upon physical examination, there were well-healed 
nontender nondisfiguring linear surgical scars, 9 centimeters 
on the right and 10 centimeters on the left.  The pertinent 
diagnoses were "well-healed scars, bilateral groin area, 
status post bilateral herniorrhaphy.  No recurrence of the 
hernia, right and left at the present time."  .

Based upon the evidence, the Board finds the veteran's 
bilateral inguinal hernia is presently manifested by 
residuals of bilateral inguinal hernia repair without 
evidence of reducible hernia or hernia without true 
protrusion.  There is no evidence of a recurrent, readily 
reducible hernia on either side.  Under the circumstances, 
the Board finds that the evidence does not support the 
assignment of a compensable rating at any time during the 
appeal period for the bilateral postoperative inguinal 
hernias under Diagnostic Code 7338.  

The Board also finds there is no objective evidence of a 
painful superficial scar, or a scar that limits motion, or 
that is in excess of 39 square centimeters for consideration 
of a higher rating under any alternative rating criteria for 
scars.  Diagnostic Codes 7800, 7801, and 7802 (2002)(2005).  
Although the veteran has reported symptoms related to sexual 
activity, he has not indicated sexual dysfunction or any 
other genito-urinary symptoms related to the hernias to 
support the assignment of a compensable rating under the 
provisions of 38 C.F.R. §§ 4.115a and 4.115b (2005).  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral under 38 C.F.R. § 
3.321 is not warranted.  The preponderance of the evidence is 
against the claim for a compensable rating for postoperative 
bilateral inguinal hernia at any time during the appeal 
period, and the claim is denied.  The benefit of the doubt 
doctrine is not for application because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral Strain with Degenerative Changes

Rating Criteria

In the April 2002 rating decision, service connection was 
granted for lumbosacral strain with degenerative changes and 
evaluated as 10 percent disabling under Diagnostic Code 5295, 
effective from September 1, 2001.  

During the pendency of the veteran's appeal substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine, including Diagnostic Code 
5295.  In 2002, the evaluation criteria for Diagnostic Code 
5293, for intervertebral disc syndrome, were amended.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293).  The amendment was effective on September 
23, 2002.  In 2003, further amendments were made for 
evaluating disabilities of the spine including Diagnostic 
Code 5293 and 5295.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).  An omission was then corrected by reinserting 
two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  
The amendment and correction were made effective from 
September 26, 2003.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See e.g., VAOPGCPREC 7-2003.  The effective-date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  The veteran is 
entitled to the benefit of having both the old regulation and 
the new regulation considered for the period after the change 
was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Under the old version of Diagnostic Code 5295, a 10 percent 
rating is assigned for lumbosacral strain with characteristic 
pain on motion.  If there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order.  Finally, a maximum schedular rating 
of 40 percent is awarded when lumbosacral strain is severe, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 26, 
2003).

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or combined 
range of motion of the cervical spine limited to not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height warrants a 10 percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

In addition, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides:

Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a 60 percent 
evaluation

Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrant 
a 40 percent evaluation

Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a 20 percent evaluation

Incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months 
warrant a 10 percent evaluation.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  In 
the absence of limitation of motion, but with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted. A 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

Under the old version of Diagnostic Code 5292, limitation of 
motion of the lumbar spine is assigned a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a maximum schedular rating 
of 40 percent for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (prior to Sept. 26, 2003).

The veteran's low back disability could also be rated under 
other diagnostic codes, namely 5298 for ankylosis and 5293 
for intervertebral disc syndrome.  Prior to September 26, 
2003, ankylosis of the lumbar spine at a favorable angle 
warrants a 40 percent evaluation.  Ankylosis of the lumbar 
spine at an unfavorable angle warrants a 50 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5289.

In 2002, the evaluation criteria for Diagnostic Code 5293, 
for intervertebral disc syndrome, were amended.  See 67 Fed. 
Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293).  The amendment was effective on September 
23, 2002 and continued in effect until the general amendment 
for the rating of the thoracolumbar spine noted above were 
enacted, effective September 26, 2003.

Under the old version of Diagnostic Code 5293, when 
disability from intervertebral disc syndrome is mild, a 10 
percent rating is assigned.  When disability is moderate, 
with recurring attacks, a 20 percent evaluation is warranted.  
A 40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to Sept. 23, 
2002).

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code.  
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

Under the newer version of Diagnostic Code 5293, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation, and incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(effective on and after Sept. 23, 2002 through September 26, 
2003).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Lumbosacral Spine Disability Analysis

At his hearing before the Board, the veteran testified that 
his service-connected low back disability adversely affects 
his day to day activities.  He said that his back often hurt 
in the morning just to stand up.  He noted that his back 
would then get out of place and required stretching to get it 
back to normal.  The veteran stated that working out in the 
gym by doing sit-ups and lifting weights helped to strengthen 
his back because it kept his muscles tense so the back 
doesn't slide out of place.  The veteran stated that he had 
difficulty running with his heels but could run on the balls 
of his feet.  Finally, the veteran stated that at times his 
back created a lot of pain, and that if it went out, he took 
muscle relaxers.  

As noted above, service connection has been granted for 
lumbosacral strain with degenerative changes and evaluated as 
10 percent disabling under Diagnostic Code 5295, effective 
from September 1, 2001.  

The most probative, and indeed the only objective evidence 
regarding the pathology associated with the veteran's low 
back disability since his separation from service is 
contained in the report of the March 2002 general VA 
examination.  In that report, it was noted, by history, that 
the veteran had low back pain since 1995, and has low back 
pain on a daily basis.  It was noted that the pain is 
increased by lifting more than 70 pounds, bending over, and 
sitting and standing for a prolonged period of time.  It was 
noted to flare-up four days a month.  The veteran reported 
getting relief with heat, hot baths, and stretching 
exercises.  A May 1997 Magnetic Resonance Imaging (MRI) study 
was said to show degenerative disc disease, L2-3, L3-4, mild 
varus defect at L5, and broad base bulge disc at L4 and L5.  

Upon examination, the lumbosacral spine showed no tenderness 
and no spasms.  Using a goniometer, range of motion was 
forward bending 85 degrees with pain across the lower back; 
lateral bending left 25 degrees, and right 30 degrees with no 
associated pain, but with complaints of stiffness; extension 
to 22 degrees with verbal complaints of stiffness; and 
rotation left and right 35 degrees with no associated pain.  
Straight-leg raising, sitting and supine, was negative 
bilaterally.  The report of the examination made reference to 
a contemporaneous special neurological examination, but the 
report of the neurological examination provided no 
neurological pathology specific to the lower back.  X-ray 
study resulted in a diagnostic impression of severe 
degenerative disc disease at L3-4.  The pertinent diagnosis 
of the lumbosacral spine was strain, degenerative disc 
disease with limited motion.  In terms of the "DeLuca 
issues", the examiner reported that there was an additional 
10 degrees loss of flexion because of flare-ups, and pain 
with repeated use, but there was no impaired endurance, no 
weakness, and no incoordination.  

Essentially, the objective pathology associated with the 
veteran's service-connected lumbosacral spine can be 
succinctly described as degenerative disc disease shown on x-
ray and minimal limitation of range of motion due to pain.  
The Board finds that based upon these manifestations a 
disability rating no higher than 10 percent is warranted 
under all appropriate diagnostic codes for any period since 
September 1, 2001, the effective date for the grant of 
service connection for the veteran's lumbosacral disability.  

The holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered.  The medical evidence is clear that the veteran 
has pain, particularly with extremes of motion, and that he 
experiences flare ups from time to time.  Even after taking 
into consideration the functional limitation caused by the 
associated pain, the limitation of motion of the veteran's 
back cannot be considered as more than slight.  

In short, the veteran's service-connected lumbosacral strain 
with degenerative changes is manifested by subjective 
complaints of low back pain on motion, no more than slight 
limitation of motion including a 10 degree loss of range of 
flexion motion due to pain, and x-ray evidence of 
degenerative disc disease.  Forward flexion of the 
thoracolumbar spine is shown to be greater than 60 degrees, 
and the combined range of motion of the thoracolumbar spine 
exceeds 120 degrees, even when taking into consideration loss 
of motion due to pain.  The objective medical evidence does 
not demonstrate muscle spasm, including on extreme forward 
bending, unilateral loss of lateral spine motion in the 
standing position, nor severe lumbosacral strain with listing 
of the whole spine to the opposite side, nor positive 
Goldthwaite's sign, nor marked limitation of forward bending 
in standing position, nor abnormal mobility on forced motion, 
nor guarding, nor localized tenderness, nor neurological 
manifestations.  

Further, degenerative disc disease has been manifest by x-ray 
findings and MRI.  Thus, the old version of Diagnostic Code 
5293 and the new version of Diagnostic Code 5243 for 
intervertebral disc syndrome are for application.  
Objectively, the symptomatology required for a disability 
evaluation in excess of 10 percent under those criteria was 
not demonstrated.  For example, neurological manifestations 
associated with the veteran's lumbosacral spine disability 
have not been shown.  The evidence must lead to the 
conclusion that the symptomatology resulting from veteran's 
service-connected lumbosacral strain with degenerative disc 
disease is no more than mild.  Critically, what was not 
demonstrated was a disability that approached moderate with 
recurring attacks, or neurological manifestations required 
for a disability evaluation greater than 10 percent.  Thus, 
in the absence of such medical evidence the Board concludes 
that the assignment a rating in excess of 10 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, or Diagnostic Code 
5243, which contemplates intervertebral disc syndrome, is not 
warranted for any period.

The Board finds no probative evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The March 2002 VA examination findings persuasively 
demonstrate the schedular rating is adequate in this case.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.  

Entitlement to service connection for bronchitis, claimed as 
a residual of tobacco use in service, is denied.  

Entitlement to a compensable disability evaluation for 
postoperative bilateral inguinal hernias, based upon the 
initial grant of service connection, is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain with degenerative changes, 
based upon the initial grant of service connection, is 
denied.  


REMAND

At his hearing before the Board, the veteran indicated with 
respect to the claim for service connection for multiple 
sclerosis that in addition to being evaluated by VA since his 
separation from service, he has also received pertinent 
treatment from Dr. Anderson at the University of Colorado 
medical clinic.  The medical records of such treatment have 
not been obtained.  

Secondly, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

With respect to the claim of entitlement to service 
connection for multiple sclerosis, in essence, the veteran 
asserts that he currently has multiple sclerosis that is, at 
the very least, presumptively related to active service.  
(Multiple sclerosis may be presumed to have incurred during 
service if it become disabling to a compensable degree within 
seven years of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.)  Significantly, 
in the report of a March 2002 VA neurology examination, the 
diagnosis was "possible multiple sclerosis."  The examiner 
indicated that the veteran warranted watching over time in 
terms of whether more definitive evidence of neurologic 
disease such as MS became evident.  
The Board finds that additional examination would be helpful 
to determine whether the veteran currently has multiple 
sclerosis linked to service.

Accordingly, further appellate consideration of the matters 
on appeal will be deferred and the case is REMANDED to the RO 
via the AMC for the following actions:

1.  After obtaining any necessary 
authorization, the RO should request 
copies of the treatment records since 
2001 from Dr. Anderson at the University 
of Colorado medical clinic.  All records 
obtained should be associated with the 
claims file.  

2.  The veteran should then be afforded a 
neurologic examination to determine 
whether he currently has multiple 
sclerosis.  The claims file should be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner should note that the claims file 
was in fact reviewed.  Any further 
indicated tests should be conducted.  If 
the examiner concludes that a diagnosis 
of multiple sclerosis is supported, the 
examiner should identify and discuss when 
the earliest onset of symptoms is shown 
by the record.  

After ensuring that all the requested development 
has been fully accomplished, the RO should re-
adjudicate the claim of entitlement to service 
connection for multiple sclerosis.  If in order, the 
veteran and his representative should be provided 
with a supplemental statement of the case and the 
usual period of time for a response should be 
afforded.  Thereafter, the case should be returned 
to the Board for final review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.  This claim must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


